Citation Nr: 1013788	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, including 
due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertension was diagnosed many years after 
service and has not been linked by competent evidence to 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and cannot be presumptively linked to service.  38 U.S.C.A. § 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2008 
and September 2009.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records and lay statements in support of 
his claim.  However, and as will be explained, since there is 
no competent evidence that the Veteran's condition may be due 
to his military service it is unnecessary to provide further 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing him.  

II.  Entitlement to Service Connection for Hypertension, 
Including Due to Exposure to Agent Orange. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In general, service connection 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, VA regulations provide that the following 
diseases shall be service connected if the Veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied: chloracne or other acneform disease 
consistent with chloracne, type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran asserts that his hypertension is related to 
exposure to Agent Orange in Vietnam.  As the Veteran's DD 
Form 214 shows, he was awarded the Vietnam Service Medal and 
was treated for rheumatic heart disease at a hospital in Da 
Nang, Vietnam in May 1966. 

A Veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish 
qualifying "service in Vietnam" a Veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Even with the proof of his exposure to Agent Orange during 
his time, as mentioned above, the Veteran's hypertension is 
not on the list of diseases which shall be service connected 
if the Veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.309(e).  Accordingly, the 
Veteran is not entitled to presumptive service connection 
based on his exposure to Agent Orange while serving in 
Vietnam during the Vietnam War.  

Turning to entitlement to service connection on a direct 
basis, certain chronic diseases such as hypertension may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  A compensable (10 percent) 
disability rating for hypertension is warranted for diastolic 
pressure of predominantly 100 or more or systolic pressure of 
predominantly 160 or more; or if a claimant has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

A lay person is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of 
hypertension.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The Veteran's VA treatment records from August 2007 show that 
he was diagnosed with hypertension and treated with 
medication.  This treatment record is sufficient to establish 
a current diagnosis for hypertension.  See Boyer, 210 F. 3d. 
at 1353.

Consequently, the determinative issue is whether the 
Veteran's current diagnosis of hypertension is somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
there is simply no competent evidence of record establishing 
this required connection.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's STRs show isolated readings of 150/100 
and 150/90 on January 20, 1966.  However, no subsequent STRs 
refer to complaints or a diagnosis hypertension during 
service.  In May 1966, the Veteran's blood pressure was 
recorded as being only 110/80.  Further, the Veteran's 
October 1967 military separation examination was unremarkable 
for any indication of hypertension.  The separation 
examination shows that his blood pressure reading was well 
within normal limits at 112/60.  So there is no objective 
indication of hypertension while he was in service.

There is no evidence that hypertension was manifest within a 
year of service.  A VA respiratory examination conducted in 
October 1968 noted blood pressure readings of 122/80, 120/78, 
and 118/76.  Hypertension was not diagnosed.  Similarly, the 
report of a VA examination conducted in December 1968 
reflects that his blood pressure reading at that time was 
only 108/70, and the diagnoses did not include hypertension.  

The Veteran also has failed to provide any objective 
indication of hypertension for many years after service, 
until 2007, so four decades after the fact.  The lapse of so 
many years after his separation from service and the first 
documented complaint of the claimed disorder is probative 
evidence to be considered in determining whether his current 
disability may be traced back to his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Also, because there is no indication of hypertension within 
one year of his discharge, the Board may not presume this 
hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's current hypertension to his military service.  The 
only medical evidence of record is the diagnosis listed in 
his August 2007 VA treatment records.  The Veteran has failed 
to provide any documentation regarding treatment for his 
hypertension or any indication that the current diagnosis may 
be due to his military service.  So, even acknowledging there 
is proof of his claimed disability, there still is no 
competent medical evidence of a nexus or relationship between 
the time he spent in the service and his current 
hypertension.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatolgy after service.  See 38 U.S.C.A. § 
1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  There is no history of 
complaint, treatment, or diagnosis of the Veteran's current 
hypertension during service, or even until August 2007.  
Overall, the evidence of record does not support his claim.

While the Veteran may well sincerely believe that he has 
hypertension, which is related to his military service, as a 
layman without any medical training and/or expertise, he 
simply is not qualified to render a probative opinion on 
causation - including, in particular, in terms of whether 
the condition is attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical diagnoses or 
opinions on causation).  See also 38 C.F.R. § 3.159(a)(2).  
He is only competent to comment on symptoms he may have 
personally experienced during service and during the many 
years since, not the cause of them and, in particular, 
whether they are attributable to his military service.  And 
hypertension is not the type of condition that is readily 
capable of lay observations - like, for example, varicose 
veins, a broken leg, a separated shoulder, or things of that 
sort.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for hypertension, including 
due to exposure to Agent Orange, is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


